Case 2:19-cv-17721-BRM-ESK Document 19-5 Filed 06/11/20 Page 1 of 9 PageID: 255




                        EXHIBIT 2
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page12ofof69PageID:
                                                                      PageID:161
                                                                              256




 NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                     :
 MIRSOLAW WIERZBICKI,                :
                                     :
                   Plaintiff,        :
        v.                           :                       Case No. 2:19-cv-17721-BRM-SCM
                                     :
                                     :
 CITY OF JERSEY CITY, JERSEY CITY :
 POLICE DEPARTMENT; and John         :
 Does 1-2,                           :
                                     :                               OPINION
                   Defendants.       :
 ____________________________________:

 MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion filed by Defendants the City of Jersey City (“Jersey City”)

 and Jersey City Police Department (“Police Department”) (collectively, “Defendants”) to dismiss

 Plaintiff Miroslaw Wierzbicki’s (“Wierzbicki” or “Plaintiff”) Complaint. (ECF No. 6.) Wierzbicki

 filed an Opposition to the Motion to Dismiss. (ECF No. 7.) Having reviewed the submissions filed

 in connection with the motion and having declined to hold oral argument pursuant to Federal Rule

 of Civil Procedure 78(b), for the reasons set forth below and for good cause appearing, Defendants’

 Motion to Dismiss is GRANTED without prejudice.

        I.      BACKGROUND

        For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

 Amended Complaint as true and draws all inferences in the light most favorable to Plaintiffs. See

 Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also

 considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page23ofof69PageID:
                                                                      PageID:162
                                                                              257




 Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp.,

 82 F.3d 1194, 1220 (1st Cir. 1996)).

           This matter stems from an incident dated September 8, 2017, where unnamed officers (the

 “Officers”) allegedly used unlawful and excessive force against Plaintiff. (ECF No. 1 ¶ 16.)

 Wierzbicki is a resident of Queens County, New York and was sixty-one years old at the time of

 the incident. (Id. ¶¶ 3, 17.) At approximately 12:00 PM on the date of the incident, Plaintiff was

 riding his bicycle on Martin Luther King Boulevard in Jersey City, New Jersey when the Officers

 pulled up behind him, exited their vehicle, and shoved Plaintiff to the ground. (Id. ¶ 17.) Following

 this, the Officers handcuffed Plaintiff and searched his pockets, backpack, cell phone cover, and

 wallet. (Id. ¶¶ 18-19.) After discovering Plaintiff spoke only Polish, the Officers called for the

 assistance of another officer 1 who spoke Polish. (Id. ¶ 21.) When that officer arrived, he removed

 Plaintiff’s handcuffs. Following the incident, none of the Officers offered Plaintiff any assistance

 or explanation for their actions. (Id. ¶ 23-24.)

           On September 6, 2019, Plaintiff filed an eight-count Complaint against Defendants for

 injuries suffered stemming from the incident. (ECF No. 1.) On October 22, 2019, Defendants filed

 a Motion to Dismiss the Complaint. (ECF No. 6.) On November 8, 2019, Plaintiff filed an

 Opposition to the Motion to Dismiss. (ECF No. 7.)

           II.     LEGAL STANDARD

           In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

 228. “[A] complaint attacked by a . . . motion to dismiss does not need detailed factual



 1
     Plaintiff refers to this officer as “Officer Wojchiech (sp?).”
                                                     2
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page34ofof69PageID:
                                                                      PageID:163
                                                                              258




 allegations.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s “obligation

 to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual

 allegations in the complaint are true, those “[f]actual allegations must be enough to raise a right

 to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege

 “more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

 ‘probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

 are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

 pled; it must include “factual enhancements” and not just conclusory statements or a recitation of

 the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 ‘show[n]’— ‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

        While as a general rule, a court many not consider anything beyond the four corners of the



                                                   3
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page45ofof69PageID:
                                                                      PageID:164
                                                                              259




 complaint on a motion to dismiss pursuant to 12(b)(6), the Third Circuit has held “a court may

 consider certain narrowly defined types of material without converting the motion to dismiss [to

 one for summary judgment pursuant under Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig.,

 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral to or

 explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d at

 1426.

         III.   DECISION

                A.      Federal Law Claims

         Plaintiff puts forth claims for several constitutional violations, including a violations of 42

 U.S.C. § 1981 (Count Two), 42 U.S.C. § 1985 (Count Three), 42 U.S.C. § 1986 (Count Four), and

 42 U.S.C. § 1983 for excessive force and negligent training (Counts One and Five, respectively).

 (ECF No. 1 ¶¶ 37-59.) Defendants contend these claims must be dismissed because Plaintiff has

 not properly stated a claim under a Monell theory of liability. (ECF No. 6-2 at 10.)

         Generally, local governments are not liable for constitutional torts solely based on a theory

 of respondeat superior. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978). Rather,

 municipal liability will attach “when [a municipality] causes a constitutional violation through the

 implementation of a policy, custom, or practice.” Wolf v. Escala, No. 14-5985, 2015 U.S. Dist.

 LEXIS 65755, at *17 (D.N.J. May 20, 2015) (citing Monell, 436 U.S. at 691); see also Liberty &

 Prosperity 1776, Inc. v. Corzine, No. 08-2642, 2009 U.S. Dist. LEXIS 16556, at *13 (D.N.J. Mar.

 3, 2009) (applying Monell to § 1981, § 1983, § 1985, and § 1986 claims). A policy or custom can

 be established when: (1) “a decision maker possess[ing] final authority to establish municipal

 policy with respect to the action issues an official proclamation, policy, or edict”; or (2) a course

 of conduct is “so permanent and well settled as to virtually constitute law.”



                                                   4
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page56ofof69PageID:
                                                                      PageID:165
                                                                              260




         Here, because Wierzbicki only brings claims against municipal defendants, he must allege

 a policy, custom, or practice which causes the underlying constitutional violations. He fails to do

 so. The Complaint states the Police Department “has a long-standing de-facto policy of unlawful

 profiling.” (ECF No. 1. ¶ 30.) Additionally, it states the Police Department “has been placed on

 notice that there is a pervasive and systematic pattern, custom and practice . . . to unlawfully stop,

 search, arrest and use excessive force by rendering viscous beatings to members of the public.”

 (Id. ¶ 31.) Finally, the Complaint alleges the Defendants encourage police officers “to commit

 these wrongful and unconstitutional acts with impunity knowing that no discipline . . . will follow

 for acts of excessive force.” (Id. ¶ 34.)

         Wierzbicki’s allegations are completely conclusory and, at best, merely recite the elements

 necessary to establish a Monell claim. The Complaint is devoid of any facts demonstrating a policy

 or practice that excessive force, racial bias, or negligent supervision was so pervasive and well

 settled as to constitute a custom under Monell. Accordingly, Defendants’ Motion to Dismiss

 Counts One, Two, Three, Four, and Five is GRANTED.

                 B.      State Law Claim

         Plaintiff also asserts a cause of action under the New Jersey Civil Rights Act (“NJCRA”)

 for a policy of discrimination and unlawful force (Count Six). (ECF No. 1 ¶¶ 60-63.) The NJCRA

 was modeled after § 1983 and therefore claims under the NJCRA are viewed “through the lens of

 § 1983.” Monticciolo v. Robertson, No. 15-8134, 2017 U.S Dist. LEXIS 167895 at *61 (Oct. 11,

 2017) (citing Trafton v. Cty. of Woodbury, 799 F. Supp. 2d 417, 443-44 (D.N.J. 2011)).

 Accordingly, Plaintiff’s NJCRA claim is viewed analogously to his § 1983 claims. Therefore, for

 the reasons stated above, Defendants’ Motion to Dismiss Count Six of the Complaint is

 GRANTED.



                                                   5
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     15 Filed  06/11/20 Page
                                                         Page67ofof69PageID:
                                                                      PageID:166
                                                                              261




                C.     Common Law Claims

        Finally, Plaintiff asserts common law claims for willful disregard (Count Seven) and

 assault and battery (Count Eight) (collectively, the “Common Law Claims”). (ECF No. 1 ¶¶ 64-

 73.) Defendants contend the Common Law Claims should be dismissed because a public entity

 cannot be held liable for the intentional conduct of its employees. (ECF No. 6-2 at 15.)

        Generally, the New Jersey Tort Claims Act permits respondeat superior liability. Rocco v.

 N.J. Transit Rail Operations, Inc.,749 A.2d 868 (N.J. App. Div. 2000); N.J. Stat. Ann. § 59:2-2

 (“A public entity is liable for injury proximately caused by an act or omission of a public

 employee . . . .”). However, “a public entity is not liable for the acts or omissions of a public

 employee constituting a crime, actual fraud, actual malice, or willful misconduct.” N.J. Stat. Ann.

 § 59:2-10. Here, it is clear Plaintiff’s willful disregard claim involves willful misconduct as he

 alleges “outrageous, wanton and willful” conduct by the Officers. Additionally, “[a]ssault and

 battery are torts that require a showing of intentional or willful misconduct. Therefore, the

 [municipality] is immune from liability for the assault and battery claims.” Sims v. Tropicana

 Entm’t, Inc., No. 13-1981, 2016 U.S. Dist. LEXIS 121942, at *3 (D.N.J. Sept. 9, 2016) (citing

 Merman v. City of Camden, 824 F. Supp. 2d 581, 597 (D.N.J. 2010)). Accordingly, Defendants’

 Motion to Dismiss Counts Seven and Eight of the Complaint is GRANTED.

        IV.     CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss is GRANTED.



 Date: May 7, 2020                                    /s/ Brian R. Martinotti___________
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     16 Filed  06/11/20 Page
                                                         Page18ofof29PageID:
                                                                      PageID:167
                                                                              262




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 ____________________________________
                                     :
 MIRSOLAW WIERZBICKI,                :
                                     :
                   Plaintiff,        :
        v.                           :                        Case No. 2:19-cv-17721-BRM-SCM
                                     :
                                     :
 CITY OF JERSEY CITY, JERSEY CITY :
 POLICE DEPARTMENT; and John         :
 Does 1-2,                           :
                                     :                               ORDER
                   Defendants.       :
 ____________________________________:

           THIS MATTER is opened to this Court by Defendants City of Jersey City and Jersey City

 Police Department’s (collectively, “Defendants”) Motion to Dismiss Plaintiff Mirolsaw

 Wierzbicki’s (“Plaintiff”) Complaint. (ECF No. 6.) Having reviewed the submissions filed in

 connection with the motion and having declined to hold oral argument pursuant to Federal Rule of

 Civil Procedure 78(b), for the reasons set forth in the accompanying Opinion and for good cause

 shown,

           IT IS on this 7th day of May 2020,

           ORDERED that Defendants’ Motion to Dismiss (ECF No. 6) is GRANTED; and it is

 further

           ORDERED Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE;

 and it is finally

           ORDERED that Plaintiff may, within twenty-one days of the date of this Order, file an

 amended complaint curing the deficiencies identified in the accompanying Opinion. If Plaintiff
Case
Case2:19-cv-17721-BRM-ESK
     2:19-cv-17721-BRM-SCM Document
                            Document19-5 Filed05/07/20
                                     16 Filed  06/11/20 Page
                                                         Page29ofof29PageID:
                                                                      PageID:168
                                                                              263




 elects not to file an amended complaint, the matter will be dismissed with prejudice and the matter

 will be marked closed.



                                                     /s/ Brian R. Martinotti__________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
